DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 2/24/202021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 2/24/2021. In particular, original Claims 1 and 17 have been amended to recite limitations not previously presented. Specifically, claims 1 and 17 have been amended to recite co-polymer material (A) is present in the amount from 25 to 80 wt. % and homopolymer material (B) is present in the amount from 20 to 75 w.t % of the blend. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8-14, 16-19, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Meakin et al (US 2006/0251878) in view of Staniland (US 4,717,761).

The rejection is adequately set forth in Paragraph 30 of the Office Action mailed on 10/26/2020 and is incorporated here by reference.

	Regarding the new limitations in claim 1 drawn to the amount of the co-polymer material (A) being present in the amount from 25 to 80 wt. % and the amount of homopolymer (B) being present in the amount of 20 to 75 wt. %, it is noted that the amounts encompass a ratio of co-polymer material (A) to homopolymer (B) of 1:1. While the combined disclosures of Meakin et al and Staniland do not disclose the amount of co-polymer material (A) and homopolymer (B) as recited in the present claims, it is noted that when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

	Regarding the new limitations in claim 17 drawn to the amount of the co-polymer material (A) being present in the amount from 25 to 80 wt. % and the amount of homopolymer (B) being present in the amount of 20 to 75 wt. %, it is noted that the amounts encompass a ratio of co-polymer material (A) to homopolymer (B) of 1:1. While the combined disclosures of Meakin et al and Staniland do not disclose the amount of co-polymer material (A) and homopolymer (B) as recited in the present claims, it is noted that when faced with a mixture, one In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Response to Arguments
Applicant's arguments filed 2/24/202021 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 rejections as set forth in the previous Office Action mailed on 10/26/2020 are hereby withdrawn.

Applicants argue that Meakin and Staniland taken individually or in combination do not disclose or suggest that co-polymer material (A) is present in the amount from 25 to 80 wt. % of the blend and homopolymer material (B) is present in the an amount from 20 to 75 wt. % of the blend as recited in the amended claims. However, as discussed in the rejections above, the amounts of co-polymer material (A) and homopolymer material (B) encompass a ratio of 1:1. While the combined disclosures of Meakin et al and Staniland do not disclose the amount of co-polymer material (A) and homopolymer (B) as recited in the present claims, it is noted that when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Applicants argue that Meakin seeks to obtain very low viscosity PEEKs having comparable mechanical properties to VICTREX PEEK 150 whereby the lower viscosity enables the manufacture of thin walled parts. However, while the reference may seek PEEKs with comparable properties of VICTREX PEEK 150, there is nothing in the scope of the reference which prohibits one of ordinary skill in the art from modifying the PEEK composition disclosed by the reference to include the polymers disclosed by Staniland. Specifically, Paragraph [0073] of Meakin discloses that the composite material may comprise one or more polymeric materials disclosed in the reference with the disclosed melt viscosity (MV). To that end, it is noted that Paragraph [0045] of the reference discloses a preferred class of polymeric material are polymers or copolymers which consist essentially of phenyl moieties in conjunction with ketone and/or ether moieties. Thus, the class of polymers disclosed by Meakin encompasses the co-polymer comprising the repeat units given by Formulas I and II in Staniland. Furthermore, it is noted that Paragraphs [0015]-[0016] of Meakin disclose that the polymeric material possesses an MV of 0.06 to less than 0.11. To that end, attention is directed to Col 2 (Lines 27-33) of Staniland which discloses that the co-polymer has an MV of at least 0.06. Thus, Staniland discloses an aromatic polyetherketone which possesses an MV which overlaps that disclosed by Meakin.

Applicants argue that while Meakin discloses a blend of polymers, the polymers used in such blends are PEEK homopolymers of different melt viscosities/molecular weights as disclosed in Paragraph [0117] – Examples 3a-e of the reference. However, it is noted that Paragraph [0117] of the reference is drawn to the working examples disclosed in the reference. As discussed above, Paragraph [0073] of Meakin discloses that the composite material may comprise one or more polymeric materials disclosed in the reference with the disclosed melt viscosity (MV). To that end, it is noted that Paragraph [0045] of the reference discloses a preferred class of polymeric material are polymers or copolymers which consist essentially of phenyl moieties in conjunction with ketone and/or ether moieties. Thus, the class of polymers disclosed by Meakin encompasses the co-polymer comprising the repeat units given by Formulas I and II in Staniland. Furthermore, it is noted that Paragraphs [0015]-[0016] of Meakin disclose that the polymeric material possesses an MV of 0.06 to less than 0.11. To that end, attention is directed to Col 2 (Lines 27-33) of Staniland which discloses that the co-polymer has an MV of at least 0.06. Thus, Staniland discloses an aromatic polyetherketone which possesses an MV which overlaps that disclosed by Meakin. Thus, it is noted that “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants argue that Meakin’s purpose of blending the homopolymers is to obtain tough PEEK having a specific target viscosity of 0.05 to 0.12 kNsm-2. However, as discussed above, Paragraphs [0015]-[0016] of Meakin disclose that the polymeric possesses an MV of 0.06 to less than 0.11. To that end, attention is directed to Col 2 (Lines 27-33) of Staniland which discloses 

Applicants argue that Meakin seeks to tune the viscosity of PEEK by blending various amounts of the homopolymers in Examples 3a to 3e.  However, while the examples of the reference may disclosed blends of homopolymers, it is significant to note that the reference is not limited to PEEK homopolymers but also encompasses PEEK co-polymers. Specifically, Paragraph [0032] of the reference discloses that the polymer material may include more than one different type of repeat unit of Formula I and more than one different type of repeat unit of Formula (II). Furthermore, as discussed above, Paragraph [0073] of Meakin discloses that the composite material may comprise one or more polymeric materials disclosed in the reference with the disclosed melt viscosity (MV). Thus, it is clear that the reference is not limited to blends of PEEK homopolymers, but also PEEK co-polymer blends, as well as blends comprising PEEK homopolymers and co-polymers.

Applicants argue that there is nothing in Meakin that would have motivated of one ordinary skill in the art to consider other polymers because Meakin’s focus is to mimic the toughness of PEEK 150.  However, firstly as discussed above, there is nothing in the scope of the reference which prohibits one of ordinary skill in the art from modifying the PEEK composition disclosed by the reference to include the PEEK polymers disclosed by Staniland. Specifically, Paragraph [0073] of Meakin discloses that the composite material may comprise one or more polymeric materials disclosed in the reference with the disclosed melt viscosity (MV). To that end, it is noted that Paragraph [0045] of the reference discloses a preferred class of polymeric 
Secondly, it is noted that as set forth in the rejections above, the motivation of modify Meakin to contain the copolymer material (B) has given by Staniland. Specifically, as set forth in the previous Office Action and maintained in the rejections above, Staniland discloses that the polymer possesses excellent mechanical and electrical properties coupling with outstanding thermal and combustion characteristics. To that end in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that Meakin does not disclose a blend of PEEK homopolymer and PEEK-PEDEK co-polymer. However, firstly it is noted that as discussed above, Paragraph [0032] of the reference discloses that the polymer material may include more than one different type of repeat unit of Formula I and more than one different type of repeat unit of Formula (II). In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants argue that Meakin does not disclose or consider any other PAEK homopolymer or copolymer aside from the PEEK homopolymers used in its blends.  However, as discussed above, Paragraph [0032] of the reference discloses that the polymer material may include more than one different type of repeat unit of Formula I and more than one different type of repeat unit of Formula (II). Furthermore, as discussed above Paragraph [0073] of Meakin discloses that the composite material may comprise one or more polymeric materials disclosed in the reference with the disclosed melt viscosity (MV). Thus, it is clear that the reference is not limited to blends of PEEK homopolymers, but also PEEK co-polymer blends, as well as blends comprising PEEK homopolymers and co-polymers. To that end it is noted that the PEEK-PEDEK polymer is disclosed by Staniland. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 
Applicants argue that one of ordinary skill in the art would not have been motivated to modify Meakin to employ the substantial amount of polymer-material (A), i.e. 25 to 80 wt. %, as presently claimed. However, firstly it is noted that as discussed above there is nothing in the scope of the reference which prohibits one of ordinary skill in the art from modifying the PEEK composition disclosed by the reference to include the PEEK polymers disclosed by Staniland. Specifically, Paragraph [0073] of Meakin discloses that the composite material may comprise one or more polymeric materials disclosed in the reference with the disclosed melt viscosity (MV). To that end, it is noted that Paragraph [0045] of the reference discloses a preferred class of polymeric material are polymers or copolymers which consist essentially of phenyl moieties in conjunction with ketone and/or ether moieties. Thus, the class of polymers disclosed by Meakin encompasses the co-polymer comprising the repeat units given by Formulas I and II in Staniland. Furthermore, it is noted that Paragraphs [0015]-[0016] of Meakin disclose that the polymeric material possesses an MV of 0.06 to less than 0.11. To that end, attention is directed to Col 2 (Lines 27-33) of Staniland which discloses that the co-polymer has an MV of at least 0.06. Thus, Staniland discloses an aromatic polyetherketone which possesses an MV which overlaps that disclosed by Meakin. 
Furthermore, as discussed in the rejections above, the amounts of co-polymer material (A) and homopolymer material (B) encompass a ratio of 1:1. While the combined disclosures of Meakin et al and Staniland do not disclose the amount of co-polymer material (A) and homopolymer (B) as recited in the present claims, it is noted that when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Applicants argue that the blend disclosed by Meakin are blends of PEEK homopolymers and this would not have led one of ordinary skill in the art to look to the polymers disclosed by Staniland which are not PEEK homopolymers.  However, as discussed above, Paragraph [0032] of Meakin discloses that the polymer material may include more than one different type of repeat unit of Formula I and more than one different type of repeat unit of Formula (II). Paragraph [0073] of Meakin discloses that the composite material may comprise one or more polymeric materials disclosed in the reference with the disclosed melt viscosity (MV). Thus, it is clear that the reference is not limited to blends of PEEK homopolymers, but also PEEK co-polymer blends, as well as blends comprising PEEK homopolymers and co-polymers. Paragraph [0045] of Meakin discloses a preferred class of polymeric material are polymers or copolymers which consist essentially of phenyl moieties in conjunction with ketone and/or ether moieties. Thus, the class of polymers disclosed by Meakin encompasses the co-polymer comprising the repeat units given by Formulas I and II in Staniland. Furthermore, it is noted that Paragraphs [0015]-[0016] of Meakin disclose that the polymeric material possessing an MV of 0.06 to less than 0.11. To that end, attention is directed to Col 2 (Lines 27-33) of Staniland which discloses that the co-polymer has an MV of at least 0.06. Thus, Staniland discloses an aromatic polyetherketone which possesses an MV which overlaps that disclosed by Meakin.

Applicants argue that the films disclosed by Meakin were subjected to a more stringent toughness test than the films disclosed by Staniland and therefore one of ordinary skill in the art would not have considered that using Staniland’s polymer would have somehow imparted improved toughness if incorporated in the blends disclosed by Meakin. However, while both references disclose different ways of measuring toughness, the fact remains that both references ae drawn to polymers which impart toughness to polymeric compositions. Furthermore, it is noted that toughness is but one motivation provided by Staniland. As set forth in the previous Office Action and maintained in the rejections above, the reference discloses that the co-polymer imparts electrical properties coupling with outstanding thermal and combustion characteristics. Thus, absent evidence to the contrary, the Examiner’s position remains that it would have been obvious to one of ordinary skill in the art to modify the polymeric composition disclosed by Meakin to include the copolymer disclosed by Staniland with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767